DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10, 12-13 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “5% vol. to 70% vol. of a filler”, and the claim also recites “wherein the filler material is present in an amount from 5% vol. to 58% vol.” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 

Further, claim 1 claims “a shape comprising ring shaped, ball shaped, torus shaped or prism shaped” while claim 19 claims “saddle shaped”. 

Further, claim 21 claims “ a plastic filler” and further claims “the filler material comprises alumina, metal, ceramic materials or mixtures thereof”. It is unclear how alumina, metal and ceramic materials are considered plastic. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12-13, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Wason et al (5081085).
Moroni teaches filter medium for gases. 
Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The foam plastic particles as taught by Moroni reads on a filler material made of district, individual particles wherein the filler material comprises plastic as claimed in claim 1. 
The activated carbon as taught by Moroni reads on the activated carbon catalyst as claimed in claim 1.  
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is a mixture that contains no other solid ingredients than the activated carbon catalyst and the filler material as claimed in claim 1. 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be ball shaped. 
Wason, col. 23, teaches fine particle size fillers that are approximately spherical in shape give better tear resistance and abrasion resistance to rubber than do needle-shaped or plate-like particles. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a spherical shape as taught by Wason as the foam particles as taught 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is the same mixture as the mixture as claimed in claim 1 and therefore the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references reads on a catalyst as claimed in claim 1. 

Regarding claim 10, the proportion of foam plastic particles in the bed is 60-90% by volume. 
The proportion of foam plastic particles in the bed of 60-90% by volume is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Regarding claim 12, Moroni, col. 1, teaches a particulate filter medium for gases, and more particularly to a filter for air which is charged with noxious foreign gaseous substances.
Further, Moroni, col. 5, teaches the filter has excellent properties, particularly for filtering from the air and destroying by oxidation kitchen fumes and other evil smelling 
Moroni, col. 7, teaches such a filter is particularly suitable for filtering gases, particularly air, which is charged with gaseous foreign substances, as for example unpleasant odorous substances (kitchen fumes), tobacco smoke, alcohol vapours, human and animal perspiration, hydrogen sulphide, Sulphur dioxide and other evil-smelling gases and noxious substances.
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is the same mixture as the mixture as claimed in claim 1 and therefore it would be expected that the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is configured to remove SO2 from waste gas as claimed in claim 12. 

Regarding claim 13, the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is the same mixture as the mixture as claimed in claim 1 and therefore it would be expected that the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is configured to remove heavy metals and dioxins from waste gas or liquids as claimed in claim 13. 


 Therefore, the proportion of foam plastic particles in the bed is 60-90% by volume. 
The proportion of activated carbon in the bed is 10 - 40% by volume and the proportion of foam plastic particles in the bed of 60-90% by volume are substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Regarding claim 17, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have spherical shape as taught by Wason as the foam particles as taught by Moroni as fillers that are spherical in shape (ball shaped) give better tear resistance and abrasion resistance than do needle-shaped or plate-like particles. 

Regarding claim 21, the foam plastic particles as taught by Moroni reads on a plastic filler material made of district, individual particles as claimed in claim 21. 

Further, Moroni, col. 6, teaches other sorbent substances, such as bentonite and alumina may be used. 

Regarding claim 22, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a spherical shape (ball shaped) as taught by Wason as the foam particles as taught by Moroni as fillers that are spherical in shape (ball shaped) give better tear resistance and abrasion resistance than do needle-shaped or plate-like particles. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Wason et al (5081085) as applied to claim 1 and further in view of Fries et al (EP0080491, English translation). 
Although Moroni teaches foamed plastic particles, Moroni does not teach a free volume of these particles. 
Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors. 
 Fries teaches as a result of the filling bodies being filled up loosely in the container, a sufficiently free volume between the filling bodies is achieved, so that the required flow rate is possible without the use of a fan.
.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Wason et al (5081085) as applied to claim 1 and further in view of Fries et al (EP0080491, English translation). 
Although Moroni and Wason teaches the filler to be ball shaped, these references do not teach the foam particles to be saddle shaped. 
Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors
Fries teaches the saddle-shaped packing also offer a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate saddle shaped foam particles as taught by Fries into the ball shaped foam particles as taught by the references above as saddle-shaped packing as taught by Fries offers a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248).

Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 
Therefore, the proportion of foam plastic particles in the bed is 60-90% by volume. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Further, Moroni, col. 6, teaches other sorbent substances, such as bentonite and alumina may be used. 
The foam plastic particles as taught by Moroni reads on a filler material made of district, individual particles wherein the filler material comprises plastic as claimed in claim 21. 
The activated carbon as taught by Moroni reads on the activated carbon catalyst as claimed in claim 21.  
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is a mixture that contains no other solid ingredients than the activated carbon catalyst and the filler material as claimed in claim 21. 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is the same mixture as the mixture as claimed in claim 1 and therefore the activated carbon in granule form is admixed with the loose . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) as applied to claim 21 and further in view of Wason et al (5081085).
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be ball shaped. 
Wason, col. 23, teaches fine particle size fillers that are approximately spherical in shape give better tear resistance and abrasion resistance to rubber than do needle-shaped or plate-like particles. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a spherical shape as taught by Wason as the foam particles as taught by Moroni as fillers that are spherical in shape (ball shaped) give better tear resistance and abrasion resistance than do needle-shaped or plate-like particles. 

Claims 1, 10, 12-13, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Keating (US2409494). 
Moroni teaches filter medium for gases. 
Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The foam plastic particles as taught by Moroni reads on a filler material made of district, individual particles wherein the filler material comprises plastic as claimed in claim 1. 
The activated carbon as taught by Moroni reads on the activated carbon catalyst as claimed in claim 1. 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is a mixture that contains no other solid ingredients than the activated carbon catalyst and the filler material. 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be ring shaped. 
Keating, col. 5, teaches in fixed bed catalytic cracking, the catalysts have generally been employed in the form of small granules or small cylindrical pellets about 1/8 inch by 1/8 inch in size. When using such granules or pellets it has been found that the pressure drop through a body of the catalyst is so large that the catalyst cannot be used in deep beds. This is because a high pressure drop during the catalytic reaction is undesirable and because the blowers which are available for passing flue gas through 
To solve this problem it has been proposed to employ the catalyst in a form which, because of the smaller pressure drop would permit the use of a single deep catalyst bed or a lesser number of catalyst beds.
 The present invention is concerned with an improvement in the manufacture of inorganic catalysts in the form of shaped pieces such as rings which has to do with the method of drying these rings.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a ring shape as taught by Keating as the foam particles as taught by Moroni as fillers that have a ring shape have a smaller pressure drop throughout the reactor and therefore would permit the use of a single deep catalyst bed or a lesser number of catalyst beds.
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is the same mixture as the mixture as claimed in claim 1 and therefore the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references reads on a catalyst as claimed in claim 1. 

 Therefore, the proportion of foam plastic particles in the bed is 60-90% by volume. 
The proportion of foam plastic particles in the bed of 60-90% by volume are substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Regarding claim 12, Moroni, col. 1, teaches a particulate filter medium for gases, and more particularly to a filter for air which is charged with noxious foreign gaseous substances.
Further, Moroni, col. 5, teaches the filter has excellent properties, particularly for filtering from the air and destroying by oxidation kitchen fumes and other evil smelling gases, particularly those containing sulfur or nitrogen, such as for example, albumin decomposition products, acrolein, carbohydrate decomposition products, aldehydes, ketones and hydrocarbons.
Moroni, col. 7, teaches such a filter is particularly suitable for filtering gases, particularly air, which is charged with gaseous foreign substances, as for example 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is the same mixture as the mixture as claimed in claim 1 and therefore it would be expected that the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is configured to remove SO2 from waste gas as claimed in claim 12. 

Regarding claim 13, the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is the same mixture as the mixture as claimed in claim 1 and therefore it would be expected that the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is configured to remove heavy metals and dioxins from waste gas or liquids as claimed in claim 13. 

Regarding claim 16, Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 
 Therefore, the proportion of foam plastic particles in the bed is 60-90% by volume. 
The proportion of activated carbon in the bed is 10 - 40% by volume and the proportion of foam plastic particles in the bed of 60-90% by volume are substantially 

Regarding claims 17-18, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a ring shape as taught by Keating as the foam particles as taught by Moroni as fillers that have a ring shape have a smaller pressure drop throughout the reactor and therefore would permit the use of a single deep catalyst bed or a lesser number of catalyst beds.

Regarding claim 21, the foam plastic particles as taught by Moroni reads on a plastic filler material made of district, individual particles as claimed in claim 21. 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is a mixture that contains no other solid ingredients than the activated carbon catalyst and the plastic filler material as claimed in claim 21. 
Further, Moroni, col. 6, teaches other sorbent substances, such as bentonite and alumina may be used. 

Regarding claim 22, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Keating (US2409494)  as applied to claim 1 and further in view of Fries et al (EP0080491, English translation). 
Although Moroni teaches foamed plastic particles, Moroni does not teach a free volume of these particles. 
Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors. 
 Fries teaches as a result of the filling bodies being filled up loosely in the container, a sufficiently free volume between the filling bodies is achieved, so that the required flow rate is possible without the use of a fan.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a sufficiently free volume (aka more than 50% vol) of the foamed plastic particles so that the required flow rate is possible without the use of a fan.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Keating (US2409494) as applied to claim 1 and further in view of Fries et al (EP0080491, English translation). 

Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors
Fries teaches the saddle-shaped packing also offer a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate saddle shaped foam particles as taught by Fries into the ring shaped foam particles as taught by the references above as saddle-shaped packing as taught by Fries offers a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) as applied to claim 21 and further in view of Keating (US2409494). 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be ball shaped. 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be ring shaped. 
Keating, col. 5, teaches in fixed bed catalytic cracking, the catalysts have generally been employed in the form of small granules or small cylindrical pellets about 
To solve this problem it has been proposed to employ the catalyst in a form which, because of the smaller pressure drop would permit the use of a single deep catalyst bed or a lesser number of catalyst beds.
 The present invention is concerned with an improvement in the manufacture of inorganic catalysts in the form of shaped pieces such as rings which has to do with the method of drying these rings.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a ring shape as taught by Keating as the foam particles as taught by Moroni as fillers that have a ring shape have a smaller pressure drop throughout the reactor and therefore would permit the use of a single deep catalyst bed or a lesser number of catalyst beds.

s 1, 9-10, 12-13, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Fries et al (EP0080491, English translation). 
Moroni teaches filter medium for gases. 
Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 
Therefore, the proportion of foam plastic particles in the bed is 60-90% by volume. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The foam plastic particles as taught by Moroni reads on a filler material made of district, individual particles wherein the filler material comprises plastic as claimed in claim 1. 
The activated carbon as taught by Moroni reads on the activated carbon catalyst as claimed in claim 1. 
The foam plastic particles as taught by Moroni reads on the filler material having a shape comprising ball shaped as claimed in claim 1. 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is a mixture that contains no other solid ingredients than the activated carbon catalyst and the filler material. 

Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors. 
 Fries teaches as a result of the filling bodies being filled up loosely in the container, a sufficiently free volume between the filling bodies is achieved, so that the required flow rate is possible without the use of a fan.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a sufficiently free volume (aka more than 50% vol) of the foamed plastic particles so that the required flow rate is possible without the use of a fan.
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references is the same mixture as the mixture as claimed in claim 1 and therefore the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by the references reads on a catalyst as claimed in claim 1. 

Regarding claim 9, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a sufficiently free volume (aka more than 50% vol) of the foamed plastic particles so that the required flow rate is possible without the use of a fan.

Regarding claim 10, Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 
 Therefore, the proportion of foam plastic particles in the bed is 60-90% by volume. 
The proportion of foam plastic particles in the bed of 60-90% by volume are substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.


Further, Moroni, col. 5, teaches the filter has excellent properties, particularly for filtering from the air and destroying by oxidation kitchen fumes and other evil smelling gases, particularly those containing sulfur or nitrogen, such as for example, albumin decomposition products, acrolein, carbohydrate decomposition products, aldehydes, ketones and hydrocarbons.
Moroni, col. 7, teaches such a filter is particularly suitable for filtering gases, particularly air, which is charged with gaseous foreign substances, as for example unpleasant odorous substances (kitchen fumes), tobacco smoke, alcohol vapours, human and animal perspiration, hydrogen sulphide, Sulphur dioxide and other evil-smelling gases and noxious substances.
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is the same mixture as the mixture as claimed in claim 1 and therefore it would be expected that the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is configured to remove SO2 from waste gas as claimed in claim 12. 


Regarding claim 13, the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is the same mixture as the mixture as claimed in claim 1 and therefore it would be expected that the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is configured to remove heavy metals and dioxins from waste gas or liquids as claimed in claim 13. 

Regarding claim 16, Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 
 Therefore, the proportion of foam plastic particles in the bed is 60-90% by volume. 


Regarding claim 19, Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors
Fries teaches the saddle-shaped packing also offer a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate saddle shaped foam particles as taught by Fries into the ball shaped foam particles as taught by the references above as saddle-shaped packing as taught by Fries offers a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.

Regarding claim 21, the foam plastic particles as taught by Moroni reads on a plastic filler material made of district, individual particles as claimed in claim 21. 

Further, Moroni, col. 6, teaches other sorbent substances, such as bentonite and alumina may be used. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Fries et al (EP0080491, English translation) as applied to claim 1 and further in view of Wason et al (5081085). 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be ball shaped. 
Wason, col. 23, teaches fine particle size fillers that are approximately spherical in shape give better tear resistance and abrasion resistance to rubber than do needle-shaped or plate-like particles. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a spherical shape as taught by Wason as the foam particles as taught by Moroni as fillers that are spherical in shape (ball shaped) give better tear resistance and abrasion resistance than do needle-shaped or plate-like particles. 

22 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Fries et al (EP0080491, English translation) as applied to claim 21 and further in view of Wason et al (5081085). 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be ball shaped. 
Wason, col. 23, teaches fine particle size fillers that are approximately spherical in shape give better tear resistance and abrasion resistance to rubber than do needle-shaped or plate-like particles. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a spherical shape as taught by Wason as the foam particles as taught by Moroni as fillers that are spherical in shape (ball shaped) give better tear resistance and abrasion resistance than do needle-shaped or plate-like particles. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Fries et al (EP0080491, English translation) as applied to claim 1 and further in view of Keating (US2409494). 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be ring shaped. 
Keating, col. 5, teaches in fixed bed catalytic cracking, the catalysts have generally been employed in the form of small granules or small cylindrical pellets about 
To solve this problem it has been proposed to employ the catalyst in a form which, because of the smaller pressure drop would permit the use of a single deep catalyst bed or a lesser number of catalyst beds.
 The present invention is concerned with an improvement in the manufacture of inorganic catalysts in the form of shaped pieces such as rings which has to do with the method of drying these rings.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a ring shape as taught by Keating as the foam particles as taught by Moroni as fillers that have a ring shape have a smaller pressure drop throughout the reactor and therefore would permit the use of a single deep catalyst bed or a lesser number of catalyst beds.

22 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) in view of Fries et al (EP0080491, English translation) as applied to claim 21 and further in view of Keating (US2409494).
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle Moroni does not teach the foam particles to be ring shaped. 
Keating, col. 5, teaches in fixed bed catalytic cracking, the catalysts have generally been employed in the form of small granules or small cylindrical pellets about 1/8 inch by 1/8 inch in size. When using such granules or pellets it has been found that the pressure drop through a body of the catalyst is so large that the catalyst cannot be used in deep beds. This is because a high pressure drop during the catalytic reaction is undesirable and because the blowers which are available for passing flue gas through the catalyst on the regeneration cycle are capable of creating only a limited differential pressure. As a result, it has been necessary in some operations to use a plurality of catalyst beds in a reactor and to pass the hydrocarbon vapors to be cracked through the beds in parallel. In such a system, temperature control is extremely difficult and overheating in certain of the beds causes rapid catalyst deactivation.
To solve this problem it has been proposed to employ the catalyst in a form which, because of the smaller pressure drop would permit the use of a single deep catalyst bed or a lesser number of catalyst beds.
 The present invention is concerned with an improvement in the manufacture of inorganic catalysts in the form of shaped pieces such as rings which has to do with the method of drying these rings.
.

Allowable Subject Matter
Claims 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, although Moroni teaches foamed plastic particles as a filler material, Moroni does not teach ceramic as a filler material as claimed in claim 20. 
Regarding claim 23, although Moroni teaches the proportion of foam plastic particles in the bed is 60-90% by volume, this reference does not teach the filler material is present in the amount from 5-48 %vol based on a total volume of the mixture as claimed in claim 23.
Claims 4-8 and 14-15 are allowed.
Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 
Moroni does not teach a catalyst comprising a mixture of between 30% vol. and 60 %vol. of an activated carbon catalyst impregnated with sulfur, between 30%vol. and 

Response to Arguments
Applicant’s arguments, filed 11/11/21, with respect to the rejection(s) of claim(s) 1, 4-10 and 12-23 under Moroni and Fries have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moroni, Wason, Keating and Fries.
Further, a potential double patenting issue of claim 11 of US Patent 10,478,776 over claim 1 of the instant claims will need to be looked at. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160074844 teaches Exemplary catalytic materials include extruded or tableted cylinders, rods, stars or ribbed particles, trilobes, hollow shapes, donut or ring-shaped particles, pellets, tubed, spherical, fluted, honeycombs and irregular shapes. In various embodiments, catalyst size and shape is chosen to meet selectivity, activity, and pressure drop requirements for a particular reactor size and reactor operating conditions (e.g., temperature, pressure, linear velocity, etc.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/20/22